
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.4

As Adopted by the Board of Directors
on June 12, 2003


FIRST HORIZON PHARMACEUTICAL CORPORATION
2003 NONQUALIFIED STOCK OPTION PLAN


        1.    Purpose.    The purpose of the 2003 Nonqualified Stock Option Plan
(the"Plan") is to (a) incentize and retain persons eligible to participate in
the Plan; (b) motivate participants, by means of appropriate incentives, to
achieve long-range goals; and (c) further identify participants' interests with
those of the Company's shareholders through compensation that is based on the
Company's common stock to promote the long-term financial interest of the
Company, including the growth in value of the Company's equity and the
enhancement of shareholder return. The term "Company" means First Horizon
Pharmaceutical Corporation and its Subsidiaries. The term "Code" shall mean the
Internal Revenue Code of 1986, as amended, and any successor statute. The term
"Subsidiary" shall have the meaning set forth in Section 424(f) of the Code.

        2.    Types of Grants.    The Plan Committee (as defined below) may,
from time to time, grant nonqualified stock options as provided in Section 8
hereof or grant stock awards as provided in Section 9 hereof.

        3.    Eligibility.    Non-executive employees (and only non-executive
employees) of the Company shall be eligible to participate in the Plan at the
discretion of the Plan Committee; provided, however, that if and to the extent
any state or federal securities laws, rules or regulations limit the eligible
participants to employees of the Company or otherwise, then the eligible
participants shall be so limited under this Plan.

        4.    Administration.    The Plan shall be administered by a plan
committee (the "Plan Committee") established by the Board of Directors of First
Horizon Pharmaceutical Corporation (the "Board"), which shall appoint and remove
members of the Plan Committee in its discretion subject only to the requirements
set forth herein. The Plan Committee shall consist of two or more members of the
Board who are nonemployee directors within the meaning of Rule 16b-3 under the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), and, if deemed
appropriate are outside directors within the meaning of Section 162(m) of the
Code. The Plan Committee shall determine the meaning and application of the
provisions of the Plan and all grant agreements executed pursuant thereto, and
its decisions shall be conclusive and binding upon all interested persons.
Subject to the provisions of the Plan, the Plan Committee shall have the sole
authority to determine: (a) the persons to whom grants shall be made; (b) the
amount and nature of the grants; (c) the price to be paid for the Stock upon the
exercise of each option; (d) the period within which each option may be
exercised; and (e) the other terms and conditions of the grants. Except to the
extent prohibited by applicable law or the applicable rules of a stock exchange,
the Plan Committee may allocate all or any portion of its responsibilities to
any one or more of its members and may delegate all or any portion of its
responsibilities and powers to any person or persons selected by it. Any such
allocation or delegation may be revoked or modified by the Plan Committee at any
time.

        5.    Number of Shares Reserved under Plan.    The Company has reserved
for issuance under the Plan 1,200,000 shares of Common Stock of First Horizon
Pharmaceutical Corporation ("Stock") or the number of shares of Stock, which, in
accordance with the provisions of Section 6 below, shall be substituted
therefor. If an option granted under the Plan shall expire or terminate for any
reason without having been exercised in full or without having been vested or a
Stock award shall be forfeited, shares subject to the unexercised, unvested or
forfeited portion thereof shall again be available for the purposes of the Plan.

        6.    Adjustment to Number of Shares and Exercise Price.    In the event
of changes in the outstanding Stock by reason of stock dividends, split-ups,
consolidations, recapitalizations, reorganizations or similar events (as
determined by the Plan Committee), an appropriate adjustment shall be made by
the Plan

--------------------------------------------------------------------------------


Committee in the number of shares reserved under the Plan, in the number of
shares set forth in Section 5 above, and in the number of shares and the option
price per share specified in any stock option agreement with respect to any
unpurchased shares. The determination of the Plan Committee as to what
adjustments shall be made shall be conclusive. Adjustments for any options to
purchase fractional shares shall also be determined by the Plan Committee. The
Plan Committee shall give prompt notice to all Optionees of any adjustment
pursuant to this Section.

        7.    No Incentive Stock Options.    Incentive stock options as defined
in Section 422 of the Code may not be granted under this Plan.

        8.    Nonqualified Stock Options.    Each nonqualified stock option
granted under the Plan shall be evidenced by a stock option agreement between
the person to whom such option is granted and the Company. Such stock option
agreement shall provide that the option is subject to the following terms and
conditions and to such other terms and conditions not inconsistent therewith as
the Plan Committee may deem appropriate and may be set forth in the grant
agreement:

        (a)    Nonqualified Stock Option Price.    The price to be paid for each
share of Stock upon the exercise of a nonqualified stock option shall be
determined by the Plan Committee at the time the option is granted. To the
extent that the Fair Market Value of Stock is relevant to the pricing of the
option by the Plan Committee, Fair Market Value of the Stock shall be determined
as follows:

(i)If the Stock is at the time listed or admitted to trading on any stock
exchange (including the Nasdaq National Stock Market), then the "Fair Market
Value" shall be the mean between the lowest and highest reported sale prices of
the Stock on the date in question on the principal exchange on which the Stock
is then listed or admitted to trading. If no reported sale of Stock takes place
on the date in question on the principal exchange, then the reported closing
price of the Stock on such date on the principal exchange shall be determinative
of "Fair Market Value."

(ii)If the Stock is not at the time listed or admitted to trading on a stock
exchange, the "Fair Market Value" shall be the mean between the closing reported
sale price of the Stock on the date in question in the over-the-counter market.

(iii)In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Committee.

Provided, however, that the Plan Committee may establish the "Fair Market Value"
in such other manner as may be reasonably determined in good faith by the Plan
Committee based on the reported sale of the Stock on such stock exchange.

        (b)    Limitation on Duration of Nonqualified Stock Option.    The
period within which a nonqualified stock option may be exercised shall be
determined by the Plan Committee at the time the option is granted, but in no
event shall such period exceed 10 years from the date the option is granted.

        (c)    Payment for Stock upon Exercise of Nonqualified Stock
Option.    The option exercise price for each share of Stock purchased under a
nonqualified stock option shall be paid in full at the time of purchase and
shall be subject to the following:

(i)The full exercise price for shares of Stock purchased upon the exercise of
any stock option shall be paid at the time of such exercise (except that, in the
case of an exercise arrangement approved by the Plan Committee and described in
paragraph 8(e)(iii) below, payment may be made as soon as practicable after the
exercise).

(ii)The exercise price shall be payable in cash or by tendering (either actually
or, if and so long as the Common Stock is registered under Section 12(b) or
12(g) of the Exchange Act, by attestation) or constructively surrendering Stock
already owned by the Optionee of the stock option for at least six months (or
any shorter or longer period necessary to avoid a charge to the Company's
earnings for financial reporting purposes) having a Fair

--------------------------------------------------------------------------------

Market Value on the day prior to the stock option's exercise date equal to the
aggregate exercise price.

(iii)The Plan Committee may permit a participant to elect to pay the exercise
price upon the exercise of a stock option by authorizing a third party to sell
shares of stock (or a sufficient portion of the shares) acquired upon exercise
of the stock option and remit to the Company a sufficient portion of the sale
proceeds to pay the entire exercise price and any tax withholding resulting from
such exercise, or the Company may choose to retain such shares in satisfaction
of the exercise price and any tax withholding.

        9.    Stock Awards.    The Plan Committee may award Stock under the Plan
as stock bonuses or a Stock award. Stock awarded shall be subject to the terms,
conditions, and restrictions determined by the Plan Committee. The restrictions
may include restrictions concerning transferability, voting, repurchase by the
Company and forfeiture of the shares of Stock awarded, together with such other
restrictions as may be determined by the Plan Committee. If shares of Stock are
subject to forfeiture, all dividends or other distributions paid by the Company
with respect to the shares of Stock shall be retained by the Company until the
shares of Stock are no longer subject to forfeiture, at which time all
accumulated amounts shall be paid to the recipient. The Plan Committee may
require the recipient to sign an agreement as a condition of the award, but may
not require the recipient to pay any monetary consideration other than amounts
necessary to satisfy tax withholding requirements. The agreement may contain any
terms, conditions, restrictions, representations and warranties required by the
Plan Committee. The certificates representing the shares awarded shall bear any
legends required by the Plan Committee. Upon the issuance of a stock award, the
number of shares of Stock reserved for issuance under the Plan shall be reduced
by the number of shares of Stock issued.

        10.    Nontransferability.    The options granted pursuant to the Plan
shall be nontransferable except by will or the laws of descent and distribution
of the state or county of the Optionee's domicile at the time of death, or,
pursuant to a qualified domestic relations order defined under the Code or Title
I of the Employee Retirement Income Security Act, and shall be exercisable
during the Optionee's lifetime only by him (or in the case of a transfer
pursuant to a qualified domestic relations order, by the transferee under such
qualified domestic relations order) and after Optionee's death, by Optionee's
personal representative or by the person entitled thereto under Optionee's will
or the laws of intestate succession.

        11.    Effect of Termination of Optionee's Employment or Other
Relationship with Company.    Upon termination of the Optionee's employment or
other relationship with the Company, Optionee's rights to exercise vested
options then held by Optionee shall be as follows, except that to the extent
such periods are more restrictive in the Optionee's agreement with the Company
the shorter period specified in the agreement shall apply:

        (a)    Death of Optionee.    Upon the death of a Optionee, any vested
option may be exercised (to the extent exercisable on the date of death) within
12 months following the date of death or within such shorter period as the Plan
Committee as the Plan Committee shall prescribe in the option agreement, by the
Optionee's representative or by the person entitled thereto under Optionee's
will or the laws of intestate succession.

        (b)    Disability of Optionee.    Upon the disability (within the
meaning of Section 22(e)(3) of the Code) of a Optionee, any vested option may be
exercised (to the extent exercisable as of the date of disability), within
12 months following disability, or within such shorter period as the Plan
Committee shall prescribe in the option agreement.

        (c)    Other Termination.    In the event an employee ceases to serve as
an employee of the Company for any reason other than as set forth in (a) and
(b), above, any option which Optionee holds shall terminate at either
(i) 60 days after the date a Optionee-employee employment terminates or
(ii) such later date as determined by the Plan Committee and set forth in the
grant agreement for any grants. The foregoing shall not extend any option beyond
the term specified in

--------------------------------------------------------------------------------




the grant agreement and such option shall be exercisable only to the extent
exercisable at the date of termination of employment or cessation of services.

        12.    Change of Control.    Upon the occurrence of a Change in Control
(as hereinafter defined): All outstanding options granted under this Plan shall
become fully vested and exercisable and all Stock awarded or sold under this
Plan shall become fully vested. "Change of Control" means a change in the
beneficial ownership of the Company's voting stock or a change in the
composition of the Board which occurs as follows:

        (a)   The acquisition (other than by a direct purchase of shares from
First Horizon Pharmaceutical Corporation ("Horizon")) by any "person," including
a "syndication" or "group", as those terms are used in Section 13(d)(3) or
14(d)(2) of the Exchange Act, of securities of representing 20% or more of the
combined voting power of Horizon's then outstanding voting securities, which is
any security that ordinarily possesses the power to vote in the election of the
Board of Directors of a corporation without the happening of any precondition or
contingency;

        (b)   Horizon is merged or consolidated with another corporation and
immediately after giving effect to the merger or consolidation either (i) less
than 80% of the outstanding voting securities of the surviving or resulting
entity are then beneficially owned in the aggregate by (x) the stockholders of
Horizon immediately prior to such merger or consolidation, or (y) if a record
date has been set to determine the stockholders of Horizon entitled to vote on
such merger or consolidation, the stockholders of Horizon as of such record
date;

        (c)   If at any time during a calendar year a majority of the directors
of Horizon are not persons who were directors at the beginning of the calendar
year; or

        (d)   Horizon transfers substantially all of its assets to another
corporation which is a less than 80% owned subsidiary of Horizon.

        13.    Securities Law Requirements.    The Company's obligation to issue
shares of its Stock upon exercise of an option upon the grant of Stock awards,
or upon the sale of Stock is expressly conditioned upon the completion by the
Company of any registration or other qualification of such shares under any
state or federal law or rulings and regulations of any government regulatory
body or the making of such investment representations or other representations
and undertakings by the Optionee or the recipient, as the case may be (or
Optionee's legal representative, heir or legatee, as the case may be), in order
to comply with the requirements of any exemption from any such registration or
other qualification of such shares which the Company in its sole discretion
shall deem necessary or advisable. The Company may refuse to permit the sale or
other disposition of any shares acquired pursuant to any such representation
until it is satisfied that such sale or other disposition would not be in
contravention of applicable state or federal securities law.

        14.    Tax Matters.    As a condition to the exercise of an option, the
vesting or award of a Stock bonus or the vesting or sale of shares of Stock, the
Company may require the Optionee to pay over to the Company all applicable
federal, state and local taxes which the Company is required to withhold. At the
discretion of the Plan Committee and upon the request of an Optionee, the
minimum statutory withholding tax requirements may be satisfied by the
withholding of shares of Stock otherwise issuable to the Optionee upon the
exercise of an option. In the event Optionee makes an 83(b) election under Code
with respect to any grant under the Plan, or disposes of an incentive stock
option in a transaction deemed to be a disqualifying disposition under
Section 421 of the Code, then, within 30 days of such 83(b) election or
disqualifying disposition, the Optionee shall inform the Company of such
actions.

        15.    Amendments to Plan.    The Board of Directors may amend the Plan
at any time, subject to applicable law and the requirements of any rule or
regulation (including listing regulations applicable to the Company). Except as
otherwise provided in this Plan, in no event may action by the Board or
shareholders to amend this Plan alter or impair the rights of a then existing
Optionee, without Optionee's consent, under any stock option, award or right
previously granted to him hereunder.

--------------------------------------------------------------------------------


        16.    Effective Date of Plan; Duration of Plan.    This Plan shall
become effective upon the approval of the Board (the "Effective Date"). The Plan
shall have a duration of ten years from the Effective Date; provided that in the
event of Plan termination, the Plan shall remain in effect as long as any
unexercised or unvested grants under it are outstanding. No grant may be made
under the Plan on a date that is more than ten years from the Effective Date.

        17.    Grant Agreements.    Each option granted and each Stock award or
sale of shares of Stock under the Plan shall be evidenced by a written agreement
("Agreement") executed by the Company and accepted by the Optionee, which
(i) shall contain each of the provisions and agreements herein specifically
required to be contained therein or a copy of this Plan attached as an exhibit
to the Agreement, (ii) may contain the agreement of the Optionee to remain in
the employ of, or to render services to, the Company for a period of time to be
determined by the Plan Committee (or such terms may be included in a separate
agreement with the Company), and (iii) may contain such other terms and
conditions as the Plan Committee deems desirable that are consistent with the
Plan.

        18.    No Implied Right of Employment.    Nothing in this Plan or in any
grant hereunder shall confer upon any recipient any right to continue in the
employ of the Company or to continue to perform services for the Company, or
shall interfere with or restrict in any way the rights of the Company to
discharge or terminate any officer, director, employee, advisor, independent
contractor or consultant at any time for any reason whatsoever, with or without
good cause.

[END OF PLAN]

--------------------------------------------------------------------------------



QuickLinks


FIRST HORIZON PHARMACEUTICAL CORPORATION 2003 NONQUALIFIED STOCK OPTION PLAN
